UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 11, 2014 Forward Industries, Inc. (Exact name of registrant as specified in its charter) New York 000-6669 13-1950672 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 477 Rosemary Ave.Ste. 219 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 465-0030 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On August 11, 2014, Forward Industries, Inc. (“Forward” or the “Company”) issued a press release commenting on the abrupt withdrawal by Terence Bernard Wise, a director of Forward, of his motion for a preliminary injunction that sought to prevent the members of the Special Committee of the Board from voting on proposals to raise capital or engage in any extraordinary transactions. The foregoing description is qualified in its entirety by reference to the above-referenced press release, which is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated August 11, 2014 (filed herewith). Forward Looking Statements This Current Report on Form 8-K contains certain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that reflect the Company’s current expectations and projections about its future results, performance, prospects and opportunities.The Company has tried to identify these forward-looking statements by using words such as “may,” “should,” “expect,” “hope,” “anticipate,” “believe,” “intend,” “plan,” “estimate” and similar expressions.These forward-looking statements are based on information currently available to the Company and are subject to a number of risks, uncertainties and other factors that could cause its actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.No assurance can be given that the actual results will be consistent with the forward-looking statements.Investors should read carefully the factors described in the “Risk Factors” section of the Company’s filings with the SEC, including the Company’s Form 10-K for the year ended September 30, 2013 for information regarding risk factors that could affect the Company’s results.Except as otherwise required by Federal securities laws, the Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed circumstances or any other reason. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 11, 2014 FORWARD INDUSTRIES, INC. By: /s/ Robert Garrett, Jr. Name: Robert Garrett, Jr. Title: Chief Executive Officer
